—Order, Supreme Court, Bronx County (Douglas E. McKeon, J.), entered August 3, 1992, which denied defendant’s motion for summary judgment, unanimously affirmed, without costs.
What constitutes continuous treatment is a question to be resolved by the trier of fact (see, McDermott v Torre, 56 NY2d 399, 406), and on the record before us, we find that there remain questions of fact as to whether the treatments received at North Central Bronx Hospital were continuous to those received at Lincoln Hospital. Concur—Murphy, P. J., Kassal, Rubin and Nardelli, JJ.